Citation Nr: 0209857	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  99-24 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from June 1980 until June 
1983.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an October 1998 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Houston, Texas, which denied the benefit sought on 
appeal.

This case was previously before the Board in January 2001.  
At that time a remand was issued to accomplish further 
development.  The RO has now returned the claims file to the 
Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The competent medical evidence does not show the 
veteran's presently diagnosed low back disorder to be 
causally related to active service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

In May 1995, the veteran initially filed a claim requesting 
service connection for a right knee injury, including as 
secondary to a condition of the lower back.  The Board 
observes that, despite the characterization of his right knee 
claim as secondary to a service-connected low back condition, 
the veteran was not actually service-connected for such a 
disability.  The RO denied both claims in an October 1995 
rating decision.  The issue of service connection for a low 
back disorder was not considered until a subsequent rating 
decision in October 1998, and this is the only claim that has 
been developed for current appellate consideration.  

In January 2001, this matter came before the Board.  At that 
time a remand was ordered.  Specifically, the RO was 
instructed to contact the veteran and ask him to identify 
sources of treatment for lower back pain.  Further, the RO 
was to elicit further information pertaining to dates of 
treatment from named medical providers.  After gathering such 
information, the RO was to take appropriate action to obtain 
such records.  The veteran was contacted per the remand 
instructions in a November 2001 letter, though no further 
information was offered.  As the RO has complied with the 
January 2001 remand instructions, the file has been returned 
to the Board for a decision on the merits. 

Duty to notify/assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances VA's 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001).  To implement the provisions of the law, 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  This notice includes copies of the 
rating actions, a statement of the case issued in September 
1999, and supplemental statements of the case issued in 
December 1999 and April 2002. Additionally, the RO also made 
satisfactory efforts to ensure that all relevant evidence had 
been associated with the claims file.  Such evidence includes 
outpatient treatment reports dated from May 1995 to September 
1999 from the VA Medical Center in Houston, Texas.  
Furthermore, per the Board's January 2001 remand 
instructions, the veteran was contacted by letter in November 
and was asked to provide approximate dates of treatment, as 
well as the addresses of care providers referenced frequently 
in the post-service medical records.  Such care providers 
included Houston Neurosurgical Associates, Dr. Barrash, 
Chiropractor & Specialists in Orange, Port Arthur, Dr. 
Parrish and Baptist Hospital in Orange, Texas.  The Board 
notes that the veteran did not respond to that inquiry.  In 
this vein, it is noted that VA's duty to assist is not a one-
way street, meaning that a claimant cannot sit by when 
requested to submit additional evidence or to report for 
examination.  "If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991)(reconsideration denied, 1 Vet. App. 406 (1991).  
Furthermore, the Board finds that the discussion of the 
record, the references to the VCAA and the request to the 
veteran specified in the Board's remand as well as the 
information in the RO's notification of November 2001 
manifestly notified the claimant that VA could not obtain 
additional treatment records without the veteran's assistance 
which he failed to provide.  Thus, the veteran understood 
that his lack of cooperation would preclude further 
assistance from VA and would leave responsibility for 
obtaining such records to him.  This he also failed to do.  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002). 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  While there is the possibility that 
additional relevant records may exist that could substantiate 
the claim, such records remain unobtainable due to the 
veteran's failure to cooperate with the RO's November 2001 
request for further information.  Since no records were 
specifically identified by the claimant, VA has no further 
duty to locate such potentially outstanding evidence.  
Moreover, VA has fully discharged its duty to notify the 
claimant of the evidence necessary to substantiate the claim 
and of the responsibility of VA and the claimant for 
obtaining such evidence. 

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Factual background

Service medical records do not reveal any complaint or 
treatment of lower back pain.  Moreover, in his original 
claim for compensation benefits in May 1995, the veteran made 
no reference to any medical treatment for his back during or 
following service.  Post-service medical records reflect that 
the veteran sought treatment for lumbosacral spine pain in 
May 1995, at the Department of Veterans Affairs Medical 
Center (VAMC), Houston, Texas.  The triage notes indicate 
that the veteran had been experiencing back pain since 
November 1993 status post injury.  X-rays of the lumbosacral 
spine were interpreted to reveal chronic disc degenerative 
changes at L3-4.  Post-service medical records show that the 
veteran continued seeking treatment at the Houston VAMC 
through 1999.  

The post-service medical records contain several references 
to a back injury that the veteran suffered in 1993 and 1994.  
Reference is made to a 1993 back injury in a Consultation 
Sheet from April 1997 and in Progress Notes from April 1998 
and September 1999.  The Progress Notes dated September 2, 
1999 noted that the 1993 accident came about when the veteran 
was throwing sacks on a train car.  Reference is made to a 
1994 back injury in Progress Notes from July 28, 1997 and 
April 20, 1998.  The April 1998 Progress Notes record the 
history of the 1994 injury as a "longshoreman throwing 
bags."  The July 1997 Progress Notes also reference working 
as a longshoreman and quote the veteran as stating, 
"something popped out November 1994."  Progress Notes from 
December 11, 1998, also describe a back injury occurring 
while "lifting flour bags," although no reference is made to 
the date of the injury.  It is unclear from the post-service 
medical records whether the veteran was referring to the same 
accident in every instance or whether two separate injuries 
occurred.

Post-service medical records contain three references to a 
back injury that occurred while in service in 1982.  The 
three references are made in Progress Notes dated in August 
and September 1999.  These records indicate that the 1982 
back injury resulted from a fall.

Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  As the medical evidence of record shows recent 
treatment for a low back condition, there is little doubt of 
the existence of a current disability.  However, as will be 
discussed below, the evidence of record fails to establish 
the second element of a service connection claim.

The evidence supporting the existence of an in-service back 
injury consists of the veteran evidentiary assertions and 
three references in the 1999 clinical records to a back 
injury resulting from a fall in 1982.  The Board finds the 
probative value of this positive evidence is overwhelmingly 
outweighed by the absence of any in-service complaints or 
treatment pertaining to a back injury as well as the medical 
history recorded repeatedly in the post-service medical 
records of one or more post-service back injuries.  Moreover, 
in the veteran's initial claim for service connection in 
1995, he offered no description of any back injury in service 
or treatment for such an injury when he was specifically 
requested to provide such information.   Further, there was 
no history of an in-service injury noted in the clinical 
treatment records prior to 1999 when he was seeking care for 
a back disability.  Therefore, overall the record does not 
support the existence of an in-service back injury.  Instead, 
the evidence overwhelmingly indicates that the veteran 
injured his back in either 1993 or 1994 (or both) while 
throwing sacks onto a train and engaging in longshoreman 
activities.  

In summation, the clear weight of the most probative evidence 
of record does not establish that the veteran injured his 
back during service.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a low back disorder is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

